Fourth Court of Appeals
                               San Antonio, Texas
                                   November 8, 2016

                                  No. 04-16-00652-CV

                                   John HARWOOD,
                                       Appellant

                                            v.

                                    Brian GILROY,
                                        Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI11327
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file brief is hereby GRANTED. The
appellant’s brief is due on or before November 22, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court